Citation Nr: 1456243	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 2006, for the grant of service connection for peripheral vestibular dysfunction (PVD).
 
2.  Whether there was clear and unmistakable error (CUE) in an August 2000 Regional Office (RO) rating decision that denied entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1940 to September 1945.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) RO in Winston-Salem, North Carolina.

In March 2010, the RO granted entitlement to service connection for PVD, effective April 26, 2006.  The Veteran timely appealed the effective date assigned.  

Separately, in February 2012, the RO denied the Veteran's motion alleging CUE in an August 2000 RO rating decision that denied entitlement to service connection for bilateral hearing loss disability.  The Board notes that, although the RO characterized this issue as entitlement to an earlier effective date based on CUE, the pleadings and statements during the Board hearing make clear that the contention of the Veteran and his representative in this regard is that there was CUE in the August 2000 rating decision.  Although the result of such a finding would be an earlier effective date for the grant of entitlement to service connection for PVD, the issue is best characterized as indicated on the title page because that is the only contention of the Veteran and his representative in this regard as discussed below.

Jurisdiction over this case was subsequently transferred  to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for vertigo.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  During an April 26, 2006 Travel Board hearing pertaining to a different matter, the Veteran raised the issue of entitlement to service connection for PVD.

3.  In March 2010, the RO granted the Veteran's application to reopen and the underlying claim for entitlement to service connection for PVD due to prior acoustic trauma (previously denied as Meniere's disease, vertigo, equilibrium disorder and ear condition), effective April 26 2006.

4.  Between the October 2005 denial and the April 26, 2006 Travel Board hearing, the statements and evidence submitted by the Veteran did not constitute a valid claim, formal or informal, for service connection for PVD or a related disorder.

5.  The issue of whether the evidence before the RO at the time of the August 2000 rating decision denying entitlement to service connection for bilateral hearing loss disability reflected that the Veteran's bilateral hearing loss disability was related to in-service noise exposure is one that involves a weighing of the evidence and as to which reasonable minds could differ.



CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the Veteran's application to reopen his claim for entitlement to service connection for vertigo is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  The criteria for an effective date prior to April 26, 2006, for the grant of entitlement to service connection for PVD, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156(b); 3.157, 3.400 (2014).

3.  The RO's August 2000 decision denying the claim for entitlement to service connection for bilateral hearing loss disability was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA is inapplicable to the CUE motion.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  With regard to the claim for an earlier effective date, as noted above this claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for PVD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the appropriate effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  As discussed below, the primary issue is whether an informal claim was filed between the most recent October 2005 denial and the April 26, 2006 application to reopen, and there is no indication that there is any outstanding evidence that relates to this time period.   

Finally in this regard, during the October 2014 Board hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the earlier effective date claim and CUE motion, and sought to identify any further development that was required to help substantiate the earlier effective date claim and CUE motion.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6.

The Board will therefore proceed to the merits of the appeal.

Analysis

Earlier Effective Date

In the case of an application to reopen a previously denied claim for entitlement to service connection, the effective date is to be "fixed in accordance with the facts found," but cannot not be earlier than the date of receipt of the claim for the benefit that was granted. 38 U.S.C.A. § 5110(a).  The regulation similarly provides that the effective date of a "reopened claim" is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The courts have interpreted the statute and regulation as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  The effective date assigned for the grant of service connection for PVD was the date of the April 26, 2006 videoconference hearing, which was requested in connection with the appeal from the denial of a claim for entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss disability, but during which the issue of entitlement to service connection for PVD was raised and discussed.  The Board must thus determine whether the prior denial became final and, if so, whether there was a claim that was filed prior to the April 26, 2006 application to reopen the claim made during the Board hearing.

Initially, the Board notes that, although the prior denials have described the Veteran's claimed disability differently, as Meniere's disease, vertigo, equilibrium disorder and ear condition, the disorder and symptoms for which he has claimed service connection have been essentially the same, involving dizziness and loss of balance.  Consequently, the treatment of the multiple successive claims after the initial denial as applications to reopen was appropriate.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).

In an April 2004 decision, the RO confirmed and continued its February 2004 denial of entitlement to service connection for equilibrium disorder claimed as ear condition.  The Veteran filed a timely notice of disagreement (NOD) with this decision and the RO issued a March 2005 statement of the case (SOC).  The Veteran's substantive appeal was received on June 9, 2005.  The substantive appeal was not timely and the appeal was therefore not perfected.  See 38 C.F.R. § 20.200 (2014) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal); 38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2014) (substantive appeal must be filed within 60 days of SOC or remainder of one year appeal period).  The RO sent the Veteran a June 2005 letter indicating that the substantive appeal was not timely and that his appeal had been closed.  The RO indicated that the Veteran could challenge this determination by filing an appeal within one year of the date of the letter.  In a July 2005 statement, the Veteran indicated that he did in fact file a timely substantive appeal with his representative prior to the expiration of the 60 day period, that there was additional evidence not available on that date, and requested that the issue be reconsidered.   The RO construed this document as an indication that the Veteran wanted to file a new application to reopen his claim.

The Board finds that the RO correctly determined that this document was not a notice of disagreement as to the determination that the substantive appeal was not timely.  A notice of disagreement "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201 (2005).  The Veteran did not express a desire for appellate review.  To the extent that the Veteran submitted a Form 9 to his representative, such was not received within either 60 days of the SOC or the remainder of the one year appeal period from notification of the denial, and therefore was not timely.  38 C.F.R. § 20.302(b)(1) (requiring that substantive appeal be filed within the designated time period).  Thus, the April 2004 denial became final.

In October 2005, the RO denied the application to reopen the claim for entitlement to service connection for vertigo.  The RO indicated that the prior award record and medical records showing past episodes of balance problems were not new and material.  Although notified of this denial later that month, the Veteran did not appeal and did not submit new and material evidence within the one year appeal period.  The buddy statements submitted during the one year appeal period were cumulative of prior buddy statements indicating that the Veteran had significant noise exposure in service and subsequently developed hearing and ear problems.  The treatment notes indicated that the Veteran had syncope but not that it was related to service, with a November 1997 Olathe Medical Center record submitted in January 2006 indicating that syncope was due to postural hypotension.  None of these or any other records submitted related to the basis for the prior denials or raised a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (defining new and material evidence).  That denial therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Moreover, none of the documents received between the October 2005 denial and the April 26, 2006 application to reopen constituted a claim for entitlement to service connection for PVD or a related disorder.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits. . . .Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In addition, in certain circumstances, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits, and the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

None of the communications from the Veteran during this time period indicated that he intended to apply for entitlement to service connection for PVD or a related disorder.  Moreover, the medical records themselves do not constitute a claim.  See KL v. Brown, 5 Vet. App. 205, 208 (1993) (the mere presence of medical evidence does not establish an intent on the part of the veteran to seek service connection).  In addition, none of the medical evidence from this time period consists of a VA uniformed service report of examination or hospitalization for PVD or a related disorder.

For the foregoing reasons, the record does not contain a valid claim for entitlement to service connection for PVD or a related disorder dated or received between the October 2005 denial and the April 26, 2006 application to reopen.  Entitlement to an effective date earlier than April 26, 2006, for the grant of service connection for PVD, is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

CUE

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

During the Board hearing, the Veteran's representative indicated that from the time the Veteran filed his original claim for entitlement to service connection for bilateral hearing loss, there were medical opinions indicating that the hearing loss was related to otosclerosis, a congenital condition, rather than to service, as well as medical opinions that indicated that there was a relationship between bilateral hearing loss disability and service.  Hearing transcript, at 4.  He reiterated that there was evidence in the claims file providing a link between the Veteran's bilateral hearing loss disability and his in-service exposure to loud noise from anti-aircraft guns, and that the denial of service connection in 2000 therefore constituted CUE.  Id. at 5.

The Board agrees with the Veteran's representative's characterization of the evidence in the claims file at the time of the August 2000 denial.  For example, in a December 1976 letter, Dr. Wurster wrote, "It is my impression at this time, without radiologic or electronystagmographic results, that the patient has cochlear otosclerosis which is the most likely cause of his progressive bilateral hearing loss." The claims file also contains a July 1976 letter from Dr. Bettinger noting that the Veteran worked with anti-aircraft guns during service and "I would suspect that this job contributed to, even if not responsible for, his bilateral hearing loss."  Dr. Pack stated in June 1977 that it was likely that the Veteran's hearing loss was due to in-service noise exposure.  Dr. Hughes in October 1999 in describing the Veteran's medical history, wrote that "As [the Veteran] aged, the hearing loss, secondary to his noise exposure, became worse because of presbycusis."  A VA examiner who conducted a December 1999 examination indicated in a July 2000 addendum, "The initial hearing loss is more likely than not initiated from 5 (five) years of military related exposure to anti-aircraft gun fire.  Significant degeneration of hearing was subsequently caused by otosclerosis. . . ."

In its August 2000 decision, the RO noted Dr. Hughes' letter, indicating that while he noted the Veteran's noise exposure in service, he characterized the hearing loss presently from noise exposure, but did not specifically relate the hearing loss to noise exposure.  The RO also noted the VA examiner's opinion that the noise exposure "initiated" the hearing loss, based on the history of 5 years exposure to anti-aircraft fire.  The RO noted the in-service noise exposure, also noting, "There is some question as to whether it can be said that he was exposed to five years of loud gunfire."  The RO also noted that the evidence reflected the Veteran's exposure was in training with no actual combat fire, as well as the fact that the VA examiner noted significant degeneration of hearing was caused by otosclerosis.   The RO noted that the VA examiner's opinion was considered in light of the long history of treatment and opinion regarding the etiology of the Veteran's hearing loss, and that, "The weight of opinion remains that the claimant's hearing loss is from congenital otosclerosis."  The RO noted that opinions of record showed that the otosclerosis had caused severe bilateral sensorineural hearing loss, that there was speculation of record that the noise exposure in service also caused some hearing loss.  However, according to the RO, as there was no record of documented hearing loss in service or shortly thereafter, and the only record of hearing loss treatment was based on the effects of the otosclerosis 21 years after service, entitlement to service connection for bilateral hearing loss was not warranted.

The law and regulations extant at the time of the August 2000 RO decision indicated, as they do now, that service connection generally requires evidence of disability due to disease or injury in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  The evidence before the RO at the time of the August 2000 denial indicated that there was a current bilateral hearing loss disability and in-service noise exposure.  The dispositive issue was whether there was a nexus between the two.  As conceded by the Veteran's representative, there were medical opinions on both sides of this question.  Even if the RO misread Dr. Hughes' opinion, which appeared to indicate in passing that the Veteran's hearing loss disability was secondary to in-service noise exposure, this was not an outcome determinative error.  The RO cited multiple pieces of positive and negative evidence and concluded that the latter outweighed the former.  A finding of CUE cannot be based on more than simple disagreement on how the facts were weighed or evaluated.  That is precisely what the contention is in this case.  While it is possible to argue that the evidence could have been weighed differently, as there was probative evidence supporting both a conclusion that there was a nexus between hearing loss and service and a conclusion that there was no such nexus, it cannot be said that the only proper decision that the RO could have made by applying the existing law to the facts was to grant entitlement to service connection.  A finding of CUE in the August 2000 rating decision is therefore not warranted.

The benefit of the doubt doctrine is not applicable to CUE motions.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

Entitlement to an effective date earlier than April 26, 2006, for the grant of service connection for PVD, is denied.
 
The motion alleging CUE in an August 2000 RO rating decision that denied entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


